 
 
I 
108th CONGRESS
2d Session
H. R. 4189 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2004 
Mr. Lucas of Oklahoma introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To modify and improve the funding structure of the Environmental Quality Incentives Program. 
 
 
1.Short titleThis Act may be cited as the Full Enrollment Environmental Quality Incentives Program (FEEQIP) Act of 2004. 
2.Funding of the Environmental Quality Incentives ProgramSection 1241(a)(6) of the Food Security Act of 1985 (16 U.S.C. 3821(a)(6)) is amended by striking all that follows chapter 4 and inserting a period.  
 
